            Case 1:19-cv-02857-JGK Document 31 Filed 06/19/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

                                                       )
JEFFREY KRULEWICH and                                  )
NORA KRULEWICH,                                        )
                                                       )
                  Plaintiffs,                          )    Civil Action No. 1:19-cv-02857-JGK
                                                       )
       v.                                              )         Application granted.
                                                       )         SO ORDERED.
COVIDIEN, LP.,                                         )
                                                       )         New York, NY /s/ John G. Koeltl
                  Defendant.
                                                       )         June 19, 2020 John G. Koeltl, U.S.D.J.


                          NOTICE OF JOINT MOTION TO STAY

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law filed

simultaneously herewith, the undersigned counsel for Defendant Covidien LP and Plaintiffs

Jeffrey Krulewich and Nora Krulewich move before the Honorable John G. Koeltl United States

District Judge, of the United States District Court, Southern District of New York, at 500 Pearl

Street, New York, NY 10007, on a date and at a time designated by the Court, for an Order

staying all proceedings in this action pending decision on a motion currently before the United

States Judicial Panel on Multidistrict Litigation (“JPML”) to transfer and coordinate pending

federal actions related to the use of Covidien’s hernia mesh products. A stay will conserve

judicial and party resources and avoid duplicative litigation. The parties agree that a stay of all

proceedings is appropriate.

       For the reasons detailed in the accompanying Memorandum of Law in support of this

joint motion, Plaintiffs and Defendant respectfully request that the Court grant the motion to stay

all proceedings pending a ruling by the JPML on the creation of a Covidien hernia mesh MDL

and transfer of this case to that MDL.
          Case 1:19-cv-02857-JGK Document 31 Filed 06/19/20 Page 2 of 2



Dated: June 19, 2020                   Respectfully Submitted,

                                              DLA PIPER LLP (US)

                                              /s/ Jessica C. Wilson
                                              Jessica C. Wilson
                                              Katie Insogna
                                              DLA PIPER LLP (US)
                                              33 Arch Street, 26th Floor
                                              Boston, MA 02110-1447
                                              Telephone: (617) 406-6000
                                              Facsimile: (617) 406-6100
                                              jessica.wilson@dlapiper.com
                                              katie.insogna@dlapiper.com

                                              Attorneys for Defendant Covidien LP

                                              MARC J. BERN & PARTNERS, LLP

                                              s/ Alexandra Colella
                                              Alexandra Colella
                                              MARC J. BERN & PARTNERS, LLP
                                              60 E. 42nd St., Ste 950
                                              New York, NY 10165
                                              Telephone: (212) 702-5000
                                              Acolella@bernllp.com

                                              Attorney for Plaintiffs Jeffrey Krulewich and
                                              Nora Krulewich




                                 CERTIFICATE OF SERVICE

       I, Jessica C. Wilson, hereby certify that on June 19, 2020, a true and correct copy of the

foregoing Notice of Joint Motion to Stay, Memorandum of Law in Support of the Motion, and

exhibits to the same, were electronically filed and will be sent to all registered counsel of record

by operation of the Court’s electronic filing system.

                                              /s/ Jessica C. Wilson
                                              Jessica C. Wilson


                                                  2
